            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 1 of 23


1     Alex R. Straus, SBN 321366
      astraus@ahdootwolfson.com
2     AHDOOT & WOLFSON, PC
      10728 Lindbrook Drive
3
      Los Angeles, CA 90024
4     Tel: 310-474-9111; Fax: 310-474-8585

5     Greg F. Coleman*
      greg@gregcolemanlaw.com
6     GREG COLEMAN LAW PC
7     800 S. Gay Street, Suite 1100
      Knoxville, TN 37929
8     Tel: (865)247-0080 ; Fax: (865) 522-0049

9     Daniel K. Bryson*
      Dan@wbmllp.com
10    WHITFIELD BRYSON & MASON LLP
11    900 W. Morgan St. Raleigh, NC 27603
      Tel: 919-600-5000 ; Fax: 919-600-5035
12
      * pro hac vice applications forthcoming
13
      Counsel for Plaintiffs,
14    Emery Sugasawara
15                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
16
17   ENERY SUGASAWARA, individually and on           Case No. 5:18-cv-6159
     behalf of all others similarly situated,
18                                                   CLASS ACTION COMPLAINT

19                              Plaintiffs,          JURY TRIAL DEMANDED
20           v.                                        1. Violation of Consumer Legal Remedies Act,
21                                                        California Civil Code § 1750, et seq.
     FORD MOTOR COMPANY,                               2. Violation of California False Advertising
22                                                        Law, California Business & Professions
                                Defendant.                Code § 17200, et seq.
23                                                     3. Negligence
                                                       4. Product Liability – Design Defect
24
                                                       5. Violation of Magnuson-Moss Warranty Act,
25                                                        15 U.S.C. § 2301, et seq.
                                                       6. Violation of Song-Beverly Consumer
26                                                        Warranty Act, California Civil Code § 1790,
                                                          et seq.
27                                                     7. Violation of Other State Statutes Prohibiting
                                                          Unfair and Deceptive Acts and Practices
28
29
30                                       CLASS ACTION COMPLAINT
31
                  Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 2 of 23


1            Plaintiffs EMERY SUGASAWARA (“Plaintiffs”), by and through their counsel, bring this

2    Class Action Complaint against Defendant Ford Motor Company (“Defendant” or “Ford”), on behalf

3    of themselves and all others similarly situated, and allege, upon personal knowledge as to their own

4    actions and their counsel’s investigations, and upon information and belief as to all other matters, as

5    follows:

6                                               NATURE OF THE CASE

7            1.        Plaintiffs bring this case individually and on behalf of all similarly situated persons

8    (“Class Members”) who purchased or leased certain defective Ford F-150 vehicles that were that

9    were designed, manufactured, distributed, marketed, sold, and leased by Defendant or

10   Defendant’s parent, subsidiary, or affiliates thereof.

11           2.        Defendant designed, manufactured, distributed, marketed, sold, and leased F o r d

12   F - 1 5 0 vehicles equipped with seatbelt pretensioners sy st em s ("Defective Vehicles" or

13   "Vehicles") 1 to Plaintiff and Class Members.

14           3.        Defendant knew or should have known that the Defective Vehicles contain one or

15   more design and/or manufacturing defects, including but not limited to defects contained in the

16   Defective Vehicles' seatbelt pretensioners sy st e m s that can lead to fire and/or smoke and

17   potentially death and other serious injuries (the "Seatbelt Defect").

18           4.        Seatbelt pretensioners are designed to reduce the slack of front seatbelts during a

19   crash using a small pyrotechnic device to drive a piston and ignite gas that will rapidly tighten the

20   seatbelt in order to protect the person sitting in the seat. Due to the Seatbelt Defect, during a

21   collision, the seatbelt pretensioners in Defendant’s F-150 vehicles can create excessive sparks which

22   can initiate a fire and cause significant property damage in addition to death and other personal

23   injuries. To date, there have been numerous reports of fire spreading to the insulation behind the B-

24   pillar2 and carpeting of the Defective Vehicles as a result of the Seatbelt Defect.

25           5.        Defendant has recalled nearly two million regular cab and Super Crew Ford F-150

26
27   1
         The Defective Vehicles are any 2015 through 2018 model year Ford F-150.
28   2
      B-pillar is the pillar on both sides just behind the vehicle’s front seats. B-pillars start where the driver and
     passenger-sis=de windows end as one looks backwards along the length of the vehicle. .
29
                                                        1
30                                           CLASS ACTION COMPLAINT
31
                Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 3 of 23


1    pickup trucks as a result of this defect, just weeks after the National Highway Traffic Safety

2    Administration (“NHTSA”) opened an investigation prompted by nearly two dozen reports of fire

3    and smoke resulting from the Seatbelt Defect.

4          6.        Prior to purchasing or leasing the Defective Vehicles, Plaintiff and other Class

5    Members did not know that the Defective Vehicles suffered from the seatbelt pretensioner defect and

6    did not contemplate that the Defective Vehicles could potentially catch fire as a result of the Seatbelt

7    Defect during a collision.

8          7.        Plaintiff is informed and believes and based thereon alleges that Defendant knew or

9    should have known that the Defective Vehicles are defective and suffer from the Seatbelt Defect

10   and are not fit for their intended purpose of providing consumers with safe and reliable

11   transportation. Nevertheless, Defendants failed to disclose this defect to Plaintiff and the Class

12   Members at the time of purchase or lease and thereafter.

13         8.        Had Plaintiff and the Class Members known about this defect at the time of sale

14   or lease, as well as the associated costs related to the Seatbelt Defect, Plaintiff and the Class

15   Members would not have purchased the Defective Vehicles or would have paid less for them.

16         9.        As a result of their reliance on Defendants' omissions and/or misrepresentation,

17   owners and/or lessees of the Defective Vehicles have suffered ascertainable loss of money,

18   property, and/or loss in value of their Defective Vehicles.

19         10.       The first priority of an auto manufacturer should be to ensure that its vehicles are safe,

20   and particularly that its vehicles have seatbelts and other safety features that can prevent or minimize

21   the threat of death or serious bodily harm in a collision. In addition, an auto manufacturer must take

22   all reasonable steps to ensure that, once a vehicle is running, it operates safely, and its critical safety

23   systems (such as seatbelts) work properly. Moreover, an auto manufacturer that is aware of

24   dangerous design defects that cause its vehicles to catch fire must promptly disclose and remedy such

25   defects.

26         11.       This case arises from Defendant’s breach of its obligations and duties, including

27   Defendant’s failure to disclose that, as a result of the Seatbelt Defect, nearly two million Ford

28   vehicles may have the propensity to catch fire during or after a collision, creating an unreasonable

29
                                                     2
30                                        CLASS ACTION COMPLAINT
31
              Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 4 of 23


1    risk of serious bodily harm and death.

2          12.          Plaintiffs’ investigation, including a review of what is known regarding NHTSA’s

3    investigation, suggests that Defendant’s recall does not capture all of the defective vehicles which

4    suffer from the same or substantially similar Seatbelt Defect.

5          13.          To the extent warranted by the developing facts, Plaintiffs will further supplement the

6    list of Defective Vehicles to include additional Ford vehicles that have the Seatbelt Defect.

7          14.          The Seatbelt Defect make the Defective Vehicles unreasonably dangerous. Because

8    of the defects, the Defective Vehicles are likely to catch fire if accidents occur and there is an

9    unreasonable and extreme risk of serious bodily harm or death to the vehicle’s occupants and others

10   in the vicinity.

11         15.          The Seatbelt Defect present a significant and unreasonable safety risk exposing

12   Defective Vehicle owners, their passengers and others in the vicinity to a risk of serious injury or

13   death.

14         16.          Under the Transportation Recall Enhancement, Accountability and Documentation

15   Act (“TREAD Act”), 49 U.S.C. §§ 30101-30170, and its accompanying regulations, when a

16   manufacturer learns that a vehicle contains a safety defect, the manufacturer must promptly disclose

17   the defect. 49 U.S.C. §§ 30118(c)(1) & (2). If it is determined that the vehicle is defective, the

18   manufacturer must notify vehicle owners, purchasers, and dealers of the defect and must remedy the

19   defect. 49 U.S.C. §§ 30118(b)(2)(A) & (B). Upon information and belief, Defendant also violated

20   the TREAD Act by failing to timely inform NHTSA of the Seatbelt Defect and allowed cars to

21   remain on the road with these defects. These same acts and omissions also violated various state

22   consumer protection laws as detailed below.

23         17.          Plaintiffs and the Class have been damaged by Defendant’s misrepresentations,

24   concealment, and non-disclosure of the Seatbelt Defect in the Defective Vehicles, as they are now

25   holding highly dangerous vehicles whose value has greatly diminished because of Defendant’s

26   failure to timely disclose the serious defect.

27         18.          Plaintiffs and the Class either paid more for the Defective Vehicles than they would

28   have had they known of the Seatbelt Defect, or they would not have purchased the Defective

29
                                                       3
30                                          CLASS ACTION COMPLAINT
31
             Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 5 of 23


1    Vehicles at all had they known of the defects.

2          19.       Plaintiffs bring claims against Defendant individually and on behalf of a class of all

3    other similarly situated purchasers of the Products for violations of California’s Consumers Legal

4    Remedies Act, Cal. Civ. Code § 1750, et seq., violations of California’s Unfair Competition Law,

5    Cal. Bus. & Prof. Code § 17200, et seq. (“UCL”), negligence, product liability (design defect),

6    violations of the Magnuson-Moss Warranty Act, 15 U.SC. § 2301, et seq. (“MMWA”), violations of

7    the Song-Beverly Consumer Warranty Act, California Civil Code § 1790, et seq. (“Song-Beverly

8    Act”), and violations of other state statutes prohibiting unfair and deceptive acts and practices.

9                                         JURISDICTION AND VENUE

10         20.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

11   1332(d)(2), because the proposed class has more than 100 members, the class contains at least one

12   member of diverse citizenship from Defendant, and the amount in controversy exceeds $5 million.

13         21.       The Court has personal jurisdiction over Defendant because Defendant is authorized to,

14   and conducts substantial business in California, generally, and this District, specifically. Defendant

15   has marketed, promoted, distributed, and sold the Defective Vehicles in California.

16         22.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), because a

17   substantial part of the events and omissions giving rise to this action occurred in this District as the

18   Defect in Plaintiffs’ vehicle manifested itself within this District.

19         23.       To the extent there is any contractual or other impediment to pursuit of these claims on

20   a class action basis, Plaintiffs specifically allege, and will prove, if necessary, that any bar to class

21   action proceedings is unconscionable, unfair and against public policy.

22                                                    PARTIES

23         24.       Plaintiff Emery Sugasawara is a California citizen who lives in Gilroy, California. Mr.

24   Andrews purchased a 2016 Ford F-150 Super Crew Cab. This vehicle was designed, manufactured,

25   sold, distributed, advertised, marketed, and/or warranted by Ford Motor Company.

26         25.       Defendant Ford Motor Company is a publicly traded corporation organized under the

27   laws of the State of Delaware with The Corporation Trust Company, Corporation Trust Center, 1209

28
29
                                                     4
30                                        CLASS ACTION COMPLAINT
31
             Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 6 of 23


1    Orange Street, Wilmington, Delaware 19801 as its registered agent. Ford’s principal place of business

2    is at One American Road, Dearborn, Michigan 48126.

3                      THE SEATBELT DEFECT IN THE DEFECTIVE VEHICLES

4         26.       According to the National Safety Council, people living in the United States have a 1-

5    in-84 lifetime risk of dying in a car accident. However, the Centers for Disease Control reports that

6    automobile accident fatality rates are reduced by 50% when the occupants are wearing their seatbelt.

7    Seatbelts have been mandated by federal law in all passenger vehicles (except buses) since 1968. See

8    49 U.S. Code § 30127. Beginning in 1983, all drivers and passengers in the front seats, regardless of

9    age, were required to wear seatbelts and, in 1989, wearing rear seat belts became compulsory for

10   children under 14. In 1991, it became compulsory for adults to wear seat belts in the back of a car.

11        27.       Given the importance of and requirement that all passenger vehicles be equipped with

12   seatbelts, it is imperative that an auto manufacturer ensures its seatbelts do not add additional dangers

13   to drivers, passengers, and others in the vicinity of their vehicles. With respect to the Defective

14   Vehicles, Defendant has failed to do so.

15        28.       Seatbelt pretensioners are a component of the seatbelt system which locks the seatbelt

16   in place during a crash. There are three types of seatbelt pretensioner: mechanical, electrical, and

17   pyrotechnic. A mechanical pretensioner consists of an inertial wheel combined with a pendulum which

18   moves to lock the belt into place during sudden deceleration. An electric pretensioner replaces the

19   pendulum with an electrical sensor. This prevents the false locking condition that is commonly

20   observed with a mechanical pretensioner. The electrical sensor can also be interconnected with other

21   systems on the vehicle, such as rollover sensors or airbag sensors. This connectivity ensures that the

22   seatbelts will lock even if the sudden deceleration that is needed to lock a mechanical pretensioner

23   does not occur.

24        29.       A pyrotechnic pretensioner is the most complex type of pretension device. An

25   electronically triggered pyrotechnic device not only locks the seatbelt in place but tightens the belt to

26   take up any slack that may be present, minimizing the movement of the occupant within the vehicle

27   during a crash situation. Once a pyrotechnical pretensioner is activated it must be replaced. A

28   pyrotechnic pretensioner mechanism uses an explosive charge to drive a concealed piston when

29
                                                    5
30                                       CLASS ACTION COMPLAINT
31
             Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 7 of 23


1    sensors detect the signature abrupt deceleration of an accident. The piston, in turn, rapidly drives the

2    spool around which the fabric strap of a seatbelt is wrapped. The rapid retraction of the belt fabric

3    removes the slack from the belt.

4         30.       The Defective Vehicles were manufactured with pyrotechnic pretensioners. The

5    pyrotechnic pretensioners in the Defective Vehicles were found to be defective resulting in the

6    creation of excessive sparks after a collision, initiating fires inside the vehicle which spread to the

7    insulation and carpeting of the Defective Vehicles.

8         31.       The Defective Vehicles are, therefore, unreasonably dangerous and those dangers are

9    unreasonably likely to result in serious bodily harm or death to the drivers and passengers of the

10   Defective Vehicles, as well as to other vehicle operators and pedestrians.

11              THE SEATBELT DEFECT HAS HARMED PLAINTIFFS AND THE CLASS

12        32.       The Seatbelt Defect has caused damage to Plaintiffs and the Class.

13        33.       A vehicle purchased, leased, or retained with a serious safety defect is worth less than

14   the equivalent vehicle leased, purchased, or retained without the defect.

15        34.       A vehicle purchased, leased, or retained under the reasonable assumption that it is safe

16   is worth more than a vehicle known to be subject to the unreasonable risk of catastrophic accident

17   because of the Seatbelt Defect.

18        35.       Purchasers and lessees paid more for the Defective Vehicles, through a higher purchase

19   price or higher lease payments, than they would have had the Seatbelt Defect been disclosed.

20   Plaintiffs and the Class overpaid for their Defective Vehicles. Because of the concealed Seatbelt

21   Defect, Plaintiffs did not receive the benefit of the bargain.

22        36.       Class members who purchased new or used Defective Vehicles overpaid for their

23   Defective Vehicles as a direct result of Defendant’s ongoing violations of the TREAD Act and state

24   consumer protection laws by failing to disclose the existence of the Seatbelt Defect.

25        37.       Plaintiffs and the Class are stuck with unsafe vehicles that are now worth less than they

26   would have been but for the Defendant’s failure to disclose and remedy the Seatbelt Defect.

27
28
29
                                                    6
30                                       CLASS ACTION COMPLAINT
31
             Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 8 of 23


1          38.       If Defendant had timely disclosed the Seatbelt Defect as required by the MCPA, the

2    TREAD Act, and the State consumer protection laws set forth below, all Class members’ vehicles

3    would now be worth more.

4                            TOLLING OF THE STATUTES OF LIMITATION

5          39.       All applicable statutes of limitation have been tolled by Defendant’s knowing and

6    active fraudulent concealment and denial of the facts alleged herein. Plaintiffs and Class members did

7    not discover, and did not know of facts that would have caused a reasonable person to suspect, that

8    Defendant did not report information within their knowledge to federal authorities (NHTSA) or

9    consumers, nor would a reasonable and diligent investigation have disclosed that Defendant had

10   information in their possession about the existence and dangerousness of the defect and opted to

11   conceal that information until shortly before this class action was filed.

12         40.       Defendant was, and Defendant remains, under a continuing duty to disclose to NHTSA,

13   Plaintiffs, and the Class the true character, quality, and nature of the Defective Vehicles; that this

14   defect is based on dangerous, inadequate, and defective design and/or substandard materials; and that

15   it will require repair, poses a severe safety concern, and diminishes the value of the Defective

16   Vehicles.

17         41.       Because of the active concealment by Defendant, any and all limitations periods

18   otherwise applicable to Plaintiffs’ claims have been tolled and Defendant is estopped from relying on

19   any statutes of limitation in their defense of this action.

20                                      CLASS ACTION ALLEGATIONS

21         42.       Plaintiffs seek relief in their individual capacity and seek to represent a class consisting

22   of all others who are similarly situated. Pursuant to Fed. R. Civ. P. 23(a) and (b)(2) and/or (b)(3),

23   Plaintiffs seek certification of a class initially defined as follows:

24                   All persons in the United States who formerly or currently own or lease

25                   one or more of the Defective Vehicles.

26         43.       Excluded from the Class are Defendant and its subsidiaries and affiliates, Defendant’s

27   executives, board members, legal counsel, the judges and all other court personnel to whom this case

28   is assigned, their immediate families, and those who purchased the Product for the purpose of resale.

29
                                                     7
30                                        CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 9 of 23


1         44.       Plaintiffs reserve the right to amend or modify the Class definition with greater

2    specificity or division into subclasses after they have had an opportunity to conduct discovery.

3         45.       Numerosity. Fed. R. Civ. P. 23(a)(1). The Class is so numerous that joinder of all

4    members is unfeasible and not practicable. While the precise number of Class members has not been

5    determined at this time, Plaintiffs are informed and believes that many millions of consumers have

6    purchased or leased the Defective Vehicles.

7         46.       Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and fact

8    common to the Class, which predominate over any questions affecting only individual Class members.

9    These common questions of law and fact include, without limitation:

10                  a.     Whether the Defective Vehicles suffer from the Seatbelt Defect;

11                  b.     Whether Defendant violated the CLRA, California Civil Code § 1750, et seq.;

12                  c.     Whether Defendant violated the UCL, California Business and Professions

13                         Code § 17200, et seq.;

14                  d.     Whether Defendant was negligent;

15                  e.     Whether Defendant fraudulently concealed the Seatbelt Defect;

16                  f.     Whether Defendant is liable for a design defect;

17                  g.     Whether Defendant violated the MMWA, 15 U.S.,C. § 2301, et seq.;

18                  h.     Whether Defendant violated the Song-Beverly Act, California Civil Code §

19                         1790, et seq.;

20                  i.     Whether Defendant the MCPA, Mich. Comp. L. Ann. § 445.901, et seq.;

21                  j.     Whether Defendant violated the other state statutes prohibiting unfair and

22                         deceptive acts and practices; and

23                  k.     The nature of the relief, including equitable relief, to which Plaintiff and the

24                         Class members are entitled.

25        47.       Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of the

26   Class. Plaintiffs and all Class members were exposed to uniform practices and sustained injury arising

27   out of and caused by Defendant’s unlawful conduct.

28
29
                                                   8
30                                      CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 10 of 23


1         48.       Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly and

2    adequately represent and protect the interests of the members of the Class. Plaintiffs’ Counsel are

3    competent and experienced in litigating class actions.

4         49.       Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior to

5    other available methods for the fair and efficient adjudication of this controversy since joinder of all

6    the members of the Class is impracticable. Furthermore, the adjudication of this controversy through a

7    class action will avoid the possibility of inconsistent and potentially conflicting adjudication of the

8    asserted claims. There will be no difficulty in the management of this action as a class action.

9         50.       Injunctive and Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Defendant’s

10   misrepresentations are uniform as to all members of the Class. Defendant has acted or refused to act

11   on grounds that apply generally to the Class, so that final injunctive relief or declaratory relief is

12   appropriate with respect to the Class as a whole.

13                                         FIRST CAUSE OF ACTION

14                (Violation of Consumer Legal Remedies Act – Civil Code § 1750, et seq.)

15        51.       Plaintiffs incorporate by reference and re-allege the preceding paragraphs.

16        52.       Plaintiffs bring this claim individually and on behalf of the nationwide Class, or,

17   alternatively in the event the Court declines to certify a nationwide Class, on behalf of a Class of

18   California residents who formerly or currently own or lease one or more of the Defective Vehicles.

19        53.       This cause of action is brought pursuant to the Consumers Legal Remedies Act,

20   California Civil Code § 1750, et seq. (the “CLRA”) because Defendant’s actions and conduct

21   described herein constitute transactions that have resulted in the sale or lease of goods or services to

22   consumers.

23        54.       Plaintiffs and each member of the Class are consumers as defined by California Civil

24   Code §1761(d). Defendant intended to sell the Products.

25        55.       The Defective Vehicles are goods within the meaning of Civil Code §1761(a).

26        56.       Defendant violated the CLRA in at least the following respects:

27                  a.      in violation of §1770(a)(5), Defendant represented that the Defective Vehicles

28                          have approval, characteristics, and uses or benefits which they do not have

29
                                                     9
30                                        CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 11 of 23


1                           (because they are defective);

2                   b.      in violation of §1770(a)(7), Defendant represented that the Defective Vehicles

3                           are of a particular standard, quality or grade, when they are of another (having a

4                           design defect);

5                   c.      in violation of Section 1770(a)(9), Defendant has advertised the Defective

6                           Vehicles as safe with the intent not to sell them as advertised (with Seatbelt

7                           Defect); and

8                   d.      in violation of §1770(a)(16), Defendant represented that the Products have been

9                           supplied in accordance with previous representations (being free of design

10                          defects), when they were not.

11        57.       Defendant violated the Act by representing the Defective Vehicles were safe and free of

12   defects when they were not. Defendant knew, or should have known, that the representations and

13   advertisements were false and misleading.

14        58.       Defendant’s acts and omissions constitute unfair, deceptive, and misleading business

15   practices in violation of Civil Code §1770(a).

16        59.       If Defendant fails to rectify or agree to rectify the problems associated with the actions

17   detailed above and give notice to all affected consumers within 30 days of receipt of Plaintiffs’ written

18   notice pursuant to §1782 of the California Act, Plaintiffs will amend this Complaint to add claims for

19   actual, punitive, and statutory damages pursuant to the CLRA. Plaintiffs and the Class also will seek a

20   Court order enjoining the above-described wrongful acts and practices of Defendant and for

21   restitution, disgorgement, statutory damages, and any other relief that the Court deems proper.

22        60.       Defendant’s conduct is malicious, fraudulent, and wanton in that Defendant

23   intentionally and knowingly provided misleading information to the public.

24                                      SECOND CAUSE OF ACTION

25              (California Unfair Competition Law – Cal. Bus. & Prof. Code § 17200, et seq.)

26        61.       Plaintiffs incorporate by reference and re-allege the preceding paragraphs.

27
28
29
                                                      10
30                                         CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 12 of 23


1         62.          Plaintiffs bring this claim individually and on behalf of the nationwide Class, or,

2    alternatively in the event the Court declines to certify a nationwide Class, on behalf of a Class of

3    California residents who formerly or currently own or lease one or more of the Defective Vehicles.

4         63.          Defendant engaged in unlawful, unfair, and/or fraudulent conduct under California

5    Business & Professional Code § 17200, et seq.

6         64.          Defendant’s conduct is unlawful in that it violates the Consumers Legal Remedies Act,

7    California Civil Code § 1750, et seq. (as set forth in the first cause of action), and the Transportation

8    Recall Enhancement, Accountability and Documentation Act (the “TREAD Act”), 49 U.S.C. § 30101,

9    et seq. (by failing to timely inform the NHTSA of the Seatbelt Defect and allowing the Defective

10   Vehicles to be sold with the Seatbelt Defect).

11        65.          Defendant’s conduct also is unlawful in that it violates the California Secret Warranty

12   Law, California Civil Code § 1795.90 et seq., by:

13         a. Failing to timely notify all affected vehicle owners that the Seatbelt Defect were part of an

14              adjustment program and that they could have had their dangerous propensities of the

15              seatbelts repaired free of charge;

16         b. Failing to reimburse vehicle owners who paid to have their seatbelts repaired or replaced;

17         c. Replacing or repairing defective seatbelts for some customers but failing to notify all other

18              customers of that benefit; and/or

19         d. Failing to comply with the applicable notification provisions in the Secret Warranty Law.

20        66.          Defendant’s conduct is unfair in that it offends established public policy and/or is

21   immoral, unethical, oppressive, unscrupulous and/or substantially injurious to Plaintiff and Class

22   members. The harm to Plaintiff and Class members arising from Defendant’s conduct outweighs any

23   legitimate benefit Defendant derived from the conduct. Defendant’s conduct undermines and violates

24   the stated spirit and policies underlying the Consumers Legal Remedies Act and the TREAD ACT as

25   alleged herein.

26        67.          Defendant’s actions and practices constitute “fraudulent” business practices in violation

27   of the UCL because, among other things, they are likely to deceive reasonable consumers. Plaintiffs

28   relied on Defendant’s representations and omissions.

29
                                                      11
30                                         CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 13 of 23


1         68.       As a direct and proximate result of Defendant’s violations, Plaintiffs suffered injury in

2    fact and lost money because they purchased the Defective Vehicle and paid the price they paid

3    believing it to be free of defects when it was not.

4         69.       Plaintiffs, on behalf of themselves and Class members, seek equitable relief in the form

5    of an order requiring Defendant to refund Plaintiffs and all Class members all monies they paid for

6    repairing and/or replacing the Defective Vehicles, and injunctive relief in the form of an order

7    prohibiting Defendant from engaging in the alleged misconduct and performing a corrective recall

8    campaign.

9                                         THIRD CAUSE OF ACTION

10                                                  (Negligence)

11        70.       Plaintiffs incorporate by reference and re-allege the preceding paragraphs.

12        71.       Plaintiffs bring this claim individually and on behalf of the nationwide Class, or,

13   alternatively in the event the Court declines to certify a nationwide Class, on behalf of a Class of

14   California residents who formerly or currently own or lease one or more of the Defective Vehicles.

15        72.       Defendant had a duty to its customers as a manufacturer of motor vehicles to design,

16   manufacture, market, and provide vehicles that, in their ordinary operation, are reasonably safe for

17   their intended uses. Defendant had a duty to adequately test its vehicles’ safety before selling millions

18   to consumers worldwide.

19        73.       Defendant had a duty to test vehicles for seatbelt pretensioner problems once Defendant

20   was on notice that its vehicles had a propensity to have excessive spark issues leading to post-collision

21   internal fires, which can cause bodily injury, death, and property damage. Moreover, Defendant had a

22   duty to provide true and accurate information to the public to prevent undue risks arising from the

23   foreseeable use of its products.

24        74.       At all times relevant, Defendant sold, marketed, advertised, distributed, and otherwise

25   placed Defective Vehicles into the stream of commerce in an unlawful, unfair, fraudulent, and/or

26   deceptive manner that was likely to deceive the public.

27        75.       Defendant was negligent, and breached the above duties owed to Plaintiffs and Class

28   members.

29
                                                    12
30                                       CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 14 of 23


1          76.       As direct and proximate causes of Defendant’s breaches, Plaintiffs and the Class have

2    been damaged including, but not limited to, the cost of repairs required due to seatbelt pretension

3    problems, the financial loss of owning the Defective Vehicles that are unsafe, and being subjected to

4    potential risk of injury.

5                                         FOURTH CAUSE OF ACTION

6                                        (Product Liability – Design Defect)

7          77.       Plaintiffs incorporate by reference and re-allege the preceding paragraphs.

8          78.       Plaintiffs bring this claim individually and on behalf of the nationwide Class, or,

9    alternatively in the event the Court declines to certify a nationwide Class, on behalf of a Class of

10   California residents who formerly or currently own or lease one or more of the Defective Vehicles.

11         79.       Defendant designed, engineered, developed, manufactured, fabricated, assembled,

12   equipped, tested or failed to test, inspected or failed to inspect, repaired, retrofit or failed to retrofit,

13   failed to recall, labeled, advertised, promoted, marketed, supplied, distributed, wholesaled, and sold

14   the Defective Vehicles and their component parts and constituents, which was intended by Defendant

15   to be used as passenger vehicles and for other related activities.

16         80.       Defendant knew that the Defective Vehicles were to be purchased and used without

17   inspection for defects by Plaintiffs and Class members.

18         81.       The Defective Vehicles were unsafe for their intended uses by reason of defects in their

19   manufacture, design, testing, components, and constituents, so that they would not safely serve their

20   purpose, but would instead expose the users of the vehicles to possible serious injuries.

21         82.       Defendant designed the Defective Vehicles defectively, causing them to fail to perform

22   as safely as an ordinary customer would expect when used in an intended or reasonably foreseeable

23   manner.

24         83.       The risks inherent in the design of the Defective Vehicles significantly outweigh any

25   benefits of the design.

26         84.       Plaintiffs and Class members were not aware of the Defect at any time prior to the

27   recent revelations regarding problems with the Defective Vehicles.

28         85.       As direct and proximate causes of the Seatbelt Defect, Plaintiffs and the Class have

29
                                                      13
30                                         CLASS ACTION COMPLAINT
31
               Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 15 of 23


1    been damaged including, but not limited to, the cost of repairs required due to the Seatbelt Defect, the

2    financial loss of owning the Defective Vehicles that are unsafe, and being subjected to potential risk of

3    injury.

4                                          FIFTH CAUSE OF ACTION

5                     (Violation of Magnuson-Moss Warranty Act, 15 U.SC. § 2301, et seq.)

6         86.         Plaintiffs incorporate by reference and re-allege the preceding paragraphs.

7         87.         Plaintiffs bring this claim individually and on behalf of the nationwide Class, or,

8    alternatively in the event the Court declines to certify a nationwide Class, on behalf of a Class of

9    California residents who formerly or currently own or lease one or more of the Defective Vehicles.

10        88.         Plaintiffs and Class members are “consumers” within the meaning of the MMWA, 15

11   U.S.C. § 2301(3).

12        89.         Defendant is a “supplier” and “warrantor” within the meaning of the MMWA, 15 U.S.C.

13   § 2301(4)-(5).

14        90.         The Defective Vehicles are “consumer products” within the meaning of the MMWA, 15

15   U.S.C. § 2301(1).

16        91.         Defendant affirmed the fact, promise, and/or described in writing that the seatbelt

17   pretensioners would meet a specified level of performance over a specified period of time, namely, that

18   it would not require maintenance and last for the life of the Defective Vehicles or until its first

19   activation, whichever was sooner. Defendant’s written affirmations of fact, promises, or descriptions

20   related to the nature of the seatbelt pretensioners in the Defective Vehicles and became part of the basis

21   of the bargain between Plaintiffs and Defendant. Defendant refuses to recognize or honor the written

22   seatbelt warranties and, indeed, denies the existence of these warranties. Defendant breached its written

23   warranties when the Defective Vehicles did not perform as represented by Defendant and thereafter

24   when Defendant refused to recognize or honor the warranties. Defendant’s conduct thereby caused

25   damages to Plaintiffs and Class members.

26        92.         The amount in controversy of each Plaintiff’s individual claim meets or exceeds the sum

27   or value of $25. In addition, the amount in controversy meets or exceeds the sum or value of $50,000

28   (exclusive of interests and costs) computed on the basis of all claims to be determined in this suit.

29
                                                     14
30                                        CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 16 of 23


1          93.      Resorting to any informal dispute resolution procedure and/or affording Defendant a

2    reasonable opportunity to cure its breach of written warranties to Plaintiffs is unnecessary and/or futile.

3    At the time of sale to Plaintiffs, Defendant knew, should have known, or was reckless in not knowing

4    of its misrepresentations or omissions concerning the Seatbelt Defect, but nevertheless failed to rectify

5    the situation and/or disclose it to Plaintiffs. Moreover, the remedies available through any informal

6    dispute resolution procedure would be wholly inadequate under the circumstances. Accordingly, any

7    requirement under the MMWA or otherwise that Plaintiffs resort to any informal dispute resolution

8    procedure and/or afford Defendant a reasonable opportunity to cure its breach of written warranties is

9    excused and, thereby, deemed satisfied.

10         94.      As a direct and proximate result of Defendant’s breach of written warranties, Plaintiffs

11   and Class members sustained damages and other losses. Defendant’s conduct caused Plaintiffs’ and

12   Class members’ damages and, accordingly, Plaintiffs and Class members are entitled to recover

13   damages, specific performance, diminution in value, costs, attorneys’ fees, rescission, and/or other

14   equitable relief as appropriate.

15                                        SIXTH CAUSE OF ACTION

16       (Violation of Song-Beverly Consumer Warranty Act, California Civil Code § 1790, et seq.)

17         95.      Plaintiffs incorporate by reference and re-allege the preceding paragraphs.

18         96.      Plaintiffs bring this claim individually and on behalf of the nationwide Class, or,

19   alternatively in the event the Court declines to certify a nationwide Class, on behalf of a Class of

20   California residents who formerly or currently own or lease one or more of the Defective Vehicles.

21         97.      Plaintiffs and Class members who purchased the Defective Vehicles in California are

22   “buyers” within the meaning of Cal. Civ. Code § 1791(b).

23         98.      The Defective Vehicles are “consumer goods” within the meaning of Cal. Civ. Code §

24   1791(a)

25         99.      Defendant is a “manufacturer” of the Defective Vehicles within the meaning of Cal. Civ.

26   Code § 1791(j).

27         100.     Defendant impliedly warranted to Plaintiffs and the Class that its Defective Vehicles

28   were “merchantable” within the meaning of Cal. Civ. Code §§ 1791.1(a) & 1792; however, the

29
                                                    15
30                                       CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 17 of 23


1    Defective Vehicles do not have the quality that a buyer would reasonably expect, and were therefore

2    not merchantable.

3          101.     Cal. Civ. Code § 1791.1(a) states that “implied warranty of merchantability” or “implied

4    warranty that goods are merchantable” means that the consumer goods meet each of the following:

5                   (1) Pass without objection in the trade under the contract description.

6                   (2) Are fit for the ordinary purposes for which such goods are used.

7                   (3) Are adequately contained, packaged, and labeled.

8                   (4) Conform to the promises or affirmations of fact made on the container or label.

9          102.     The Defective Vehicles would not pass without objection in the automotive trade

10   because of the Seatbelt Defect that cause the Defective Vehicles to experience post-collision internal

11   fires lead to an unreasonable likelihood of serious bodily harm or death to vehicle occupants.

12         103.     Because of the Seatbelt Defect, the Defective Vehicles are not safe to drive and thus not

13   fit for ordinary purposes.

14         104.     The Defective Vehicles are not adequately labeled because the labeling fails to disclose

15   the Seatbelt Defect and its dangerous safety implications.

16         105.     Defendant breached the implied warranty of merchantability by manufacturing and

17   selling Defective Vehicles containing the Seatbelt Defect.

18         106.     The Seatbelt Defect have deprived Plaintiffs and the Class of the benefit of their bargain

19   and have caused the Defective Vehicles to depreciate in value.

20         107.     As a direct and proximate result of Defendant’s breach of its duties, Class members

21   received goods whose dangerous condition substantially impairs their value to Class members.

22   Defendant’s conduct has damaged Plaintiffs and the Class through the diminished value, the

23   malfunctioning, and the nonuse of their Defective Vehicles.

24         108.     Under Cal. Civ. Code §§ 1791.1(d) & 1794, Class members are entitled to damages and

25   other legal and equitable relief including, at their election, the purchase price of their Defective

26   Vehicles, or the overpayment or diminution in value of their Defective Vehicles.

27         109.     Under Cal. Civ. Code § 1794, Class members are entitled to costs and attorneys’ fees.

28
29
                                                     16
30                                        CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 18 of 23


1                                       SEVENTH CAUSE OF ACTION

2      (Violations of the Other State Statutes Prohibiting Unfair and Deceptive Acts and Practices)

3          110.     Plaintiffs incorporate by reference and re-allege the preceding paragraphs.

4          111.     Plaintiffs bring this claim individually and on behalf of the nationwide Class, or,

5    alternatively in the event the Court declines to certify a nationwide Class, on behalf of subclasses of the

6    other states’ residents who formerly or currently own or lease one or more of the Defective Vehicles.

7          112.     The state deceptive trade practices acts were enacted by the various states following the

8    passage of the Federal Trade Commission Act (“FTC Act”), which prohibits deceptive acts and

9    practices in the sale of products to consumers. The state laws in this area are modeled on the FTC Act

10   and are therefore highly similar in content.

11         113.     Defendant’s actions violate the Deceptive Trade Practices Acts of the various states, as

12   set out more fully above, by failing to disclose and by actively concealing the Seatbelt Defect.

13         114.     The conduct described in the statement of facts constitutes unfair or deceptive trade

14   practices predominantly and substantially affecting the conduct of trade or commerce throughout the

15   United States in violation of the state deceptive trade practices acts and other similar state statutes

16   prohibiting unfair and deceptive acts and practices. The deceptive trade practices acts violated by

17   Defendants are set forth in the next paragraph.

18         115.     The violations of the various state consumer protection acts (Alabama: the Alabama

19   Deceptive Trade Practices Act (Ala. Code §8-19-1 et seq.); Alaska: Alaska Unfair Trade Practices and

20   Consumer Protection Act (Alaska Stat. §45.50.471 et seq.); Arizona: the Arizona Consumer Fraud

21   Statute (Ariz. Rev. Stat. Ann. §44-1521 et seq.); Arkansas: the Arkansas Deceptive Trade Practices Act

22   (Ark. Code Ann. §4-88-101 et seq.); Colorado: the Colorado Consumer Protection Act (Colo. Rev. Stat.

23   §6-1-101 et seq.); Connecticut: the Connecticut Unfair Trade Practices Act (Conn. Gen. Stat. §42-110a

24   et seq.); Washington, D.C. the Consumer Protection Procedures Act (D.C. Code Ann. §28-3901 et

25   seq.); Florida: the Florida Deceptive and Unfair Trade Practices Act (Fla. Stat. Ann. §501.201 et seq.

26   (West)) and the Florida False Advertising Statutes (Fla. Stat. Ann. §817.40 et seq. (West)); Georgia:

27   Uniform Deceptive Trade Practices Act (Ga. Code Ann. §10-1-370 et seq.); the Fair Business Practices

28   Act (Ga. Code Ann. §10-1-390 et seq.); and the False Advertising Statute (Ga. Code Ann. §10-1-420 et

29
                                                     17
30                                        CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 19 of 23


1    seq.); Hawaii: The Hawaii Federal Trade Commission Act (Hawaii Rev. Stat. §480 et seq.) and the

2    Uniform Deceptive Trade Practice Act (Hawaii Rev. Stat. §481A et seq.); Idaho: the Idaho Consumer

3    Protection Act (Idaho Code §48-601 et seq.); Illinois: the Illinois Consumer Fraud and Deceptive

4    Business Practices Act (815 Ill. Comp. Stat. Ann. §505/1 et seq. (Smith Hurd)) and the Uniform

5    Deceptive Trade Practices Act (815 Ill. Comp. Stat. Ann. 510/1 et seq. (Smith Hurd)); Indiana: the

6    Deceptive Consumer Sales Act (Ind. Code Ann. §24-5-0.5-1 et seq. (Burns)); Iowa: the Iowa Consumer

7    Fraud Act (Iowa Code Ann. §714.16 (West)); Kansas: the Kansas Consumer Protection Act (Kan. Stat.

8    Ann. §50-623 et seq.); Kentucky: the Consumer Protection Act (Ky. Rev. Stat. §367.110 et seq.);

9    Louisiana: the Unfair Trade Practices and Consumer Protection Law (La. Rev. Stat. Ann. §51:1401

10   (West)); Maine: the Maine Unfair Trade Practices Act (Me. Rev. Stat. Ann. Tit. 5 §206 et seq.) and the

11   Uniform Deceptive Trade Practices Act (Me. Rev. Stat. Ann. Tit. 10 §1211 et seq.); Maryland: the

12   Maryland Consumer Protection Act (Md. Com. Law Code Ann. §§13-101 et seq., 14-101 et seq.);

13   Massachusetts: the Consumer Protection Act (Mass. Gen. Laws Ann. Ch. 93A); Minnesota: the

14   Consumer Fraud Act (Minn. Stat. Ann. §325 F. 69); the False Statement in Advertisement Statute

15   (Minn. Stat. Ann. §325 F. 67); the Uniform Deceptive Trade Practices Act (Minn. Stat. Ann.

16   §325D.44); and the Unlawful Trade Practices Act (Minn. Stat. Ann. §325D.13); Mississippi: the

17   Consumer Protection Act (Miss. Code Ann. §75-24-1 et seq.) and the False Advertising Statutes (Miss.

18   Code Ann. §97-23-3); Missouri: the Missouri Merchandising Practices Act (Mo. Rev. Stat. §407.010 et

19   seq.); Montana: the Montana Unfair Trade Practices and Consumer Protection Act (Mont. Code Ann.

20   §30-14-101 et seq.); and the Statutory Deceit Statute (Mont. Code Ann. §27-1-712); Nebraska: the

21   Nebraska Consumer Protection Act (Neb. Rev. Stat. §59-1601 et seq.) and the Nebraska Uniform

22   Deceptive Trade Practices Act (Neb. Rev. Stat. §87-301 et seq.); Nevada: the Deceptive Trade Statutes

23   (Nev. Rev. Stat. §§598.0903 et seq., 41.600 et seq.); New Hampshire: the Regulation of Business

24   Practices for Consumer Protection Act (N.H. Rev. Stat. Ann. §358-A:1 et seq.); New Jersey: the New

25   Jersey Consumer Fraud Act (N.J. Stat. Ann. §56:8-1 et seq. (West)); New Mexico: New Mexico Unfair

26   Practices Act (N.M. Stat. Ann. §57-12-1 et seq.); New York: New York Consumer Protection Act

27   (N.Y. Gen. Bus. Law §§349, 350 (Consol.)); North Carolina: North Carolina Unfair and Deceptive

28   Trade Practices Act (N.C. Gen. Stat. §75-1.1 et seq.); North Dakota: Deceptive Act or Practice Statutes

29
                                                   18
30                                      CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 20 of 23


1    (N.D. Gen. Stat. §51-15-01 et. seq.); Ohio: Ohio Consumer Sales Practices Act (Ohio Rev. Code Ann.

2    §1345.01 et seq. (Baldwin)); Oklahoma: Oklahoma Consumer Protection Act (Okla. Stat. Ann. Tit. 15,

3    §751 et seq. (West)) and the Oklahoma Deceptive Trade Practices Act (Okla. Stat. Ann. Tit. 78, §51 et

4    seq. (West)); Oregon: the Unlawful Trade Practices Act (Or. Rev. Stat. §646.605 et seq.) and the

5    Oregon Food and Other Commodities Act (Or. Rev. Stat. §616.005 et seq.); Pennsylvania: Unfair Trade

6    Practices Act and Consumer Protection Law (Pa. Stat. Ann. Tit. 73 §201-1 et seq. (Purdon); Rhode

7    Island: Consumer Protection Act (R.I. Gen. Law §6-13.1-1 et seq.); South Carolina: South Carolina

8    Unfair Trade Practices Act (S.C. Code Ann. §39-5-10 et seq.); South Dakota: South Dakota Deceptive

9    Trade Practices and Consumer Protection Law (S.D. Codified Laws Ann. §37-24-1 et seq.); Tennessee:

10   Tennessee Consumer Protection Act (Tenn. Code Ann. §47-18-101 et seq.); Texas: Texas Deceptive

11   Trade Practices Act (Tex. Bus. & Com. Code Ann. §17.41 et seq. (Vernon)); Utah: Utah Consumer

12   Sales Practices Act (Utah Code Ann. §13-11-1 et seq.) and the Utah Truth in Advertising Act (Utah

13   Code Ann. §13-11a-1 et seq.); Vermont: Vermont Consumer Fraud Statute (Vt. Stat. Ann. Tit. 9, §2451

14   et seq.); Virginia: Virginia Consumer Protection Act (Va. Code 59.1-196 et seq.); Washington:

15   Washington Consumer Protection Act (Wash. Rev. Code Ann. §19.86 et seq.); West Virginia: West

16   Virginia Consumer Credit and Protection Act (W. Va. Code §46A-6-101 et seq.); Wisconsin:

17   Wisconsin Fraudulent Representations Act (Wis. Stat. Ann. §100.18 et seq. (West)); Wyoming:

18   Consumer Protection Act (Wyo. Stat. §40-12-101 et seq.)) have directly, foreseeably, and proximately

19   caused damages to Plaintiffs and proposed class in amounts yet to be determined.

20        116.      As a result of Defendant’s violations of the Deceptive Trade Practices Acts of the

21   various states prohibiting unfair and deceptive acts and practices, Plaintiffs and Class members have

22   suffered actual damages for which Defendant is liable.

23                                         REQUEST FOR RELIEF

24          WHEREFORE, Plaintiffs, individually and on behalf of the other members of the Class

25   proposed in this Complaint, respectfully request that the Court enter judgment in their favor and

26   against Defendant, as follows:

27          A.      Declaring that this action is a proper class action, certifying the Class as requested

28   herein, designating Plaintiffs as Class Representatives and appointing the undersigned counsel as Class

29
                                                   19
30                                      CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 21 of 23


1    Counsel;

2           B.      Ordering Defendant to pay actual damages (and no less than the statutory minimum

3    damages) and equitable monetary relief to Plaintiffs and the other members of the Class;

4           C.      Ordering Defendant to pay punitive damages, as allowable by law, to Plaintiffs and the

5    other members of the Class;

6           D.      Ordering Defendant to pay statutory damages, as allowable by the statutes asserted

7    herein, to Plaintiffs and the other members of the Class;

8           E.      Awarding injunctive relief as permitted by law or equity, including enjoining

9    Defendant from continuing the unlawful practices as set forth herein, and ordering Defendant to

10   engage in a corrective recall campaign;

11          F.      Ordering Defendant to pay attorneys’ fees and litigation costs to Plaintiffs and the other

12   members of the Class;

13          G.      Ordering Defendant to pay both pre- and post-judgment interest on any amounts

14   awarded; and

15          H.      Ordering such other and further relief as may be just and proper.

16                                              JURY DEMAND

17          Plaintiffs demand a trial by jury of all claims in this Complaint so triable.

18
19
20
21
22
23
24
25
26
27
28
29
                                                   20
30                                      CLASS ACTION COMPLAINT
31
           Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 22 of 23


1    Dated: October 7, 2018             Respectfully submitted,

2
                                        AHDOOT & WOLFSON, PC
3
4
5                                       Alex R. Straus
                                        Tina Wolfson
6                                       Robert Ahdoot
                                        10728 Lindbrook Drive
7                                       Los Angeles, California 90024
8                                       Tel: 310-474-9111
                                        Fax: 310-474-8585
9                                       Email: rahdoot@ahdootwolfson.com
                                        twolfson@ahdootwolfson.com
10                                      tmaya@ahdootwolfson.com
                                        bking@ahdootwolfson.com
11                                      astraus@ahdootwolfson.com
12
                                        Greg F. Coleman*
13                                      greg@gregcolemanlaw.com
                                        GREG COLEMAN LAW PC
14                                      First Tennessee Plaza
                                        800 S. Gay Street, Suite 1100
15
                                        Knoxville, TN 37929
16                                      Tel: (865)247-0080
                                        Fax: (865) 522-0049
17
                                        Daniel K. Bryson*
18                                      Dan@wbmllp.com
                                        J. Hunter Bryson*
19
                                        Hunter@wbmllp.com
20                                      WHITFIELD BRYSON & MASON LLP
                                        900 W. Morgan St. Raleigh, NC 27603
21                                      Tel: 919-600-5000
                                        Fax: 919-600-5035
22
23                                      * pro hac vice applications forthcoming

24                                      Counsel for Plaintiffs,
                                        EMERY SUGASAWARA
25
26
27
28
29
                                           21
30                              CLASS ACTION COMPLAINT
31
            Case 5:18-cv-06159-LHK Document 1 Filed 10/08/18 Page 23 of 23


1                                    AFFIDAVIT OF ALEX R. STRAUS

2           I, Alex R. Straus, declare as follows:

3           1.      I am an attorney with the law firm of Ahdoot & Wolfson, PC, counsel for Plaintiffs

4    Emery Sugasawara in this action. I am admitted to practice law in California and before this Court,

5    and am a member in good standing of the State Bar of California. This declaration is made pursuant to

6    California Civil Code section 1780(d). I make this declaration based on my research of public records

7    and upon personal knowledge and, if called upon to do so, could and would testify competently

8    thereto.

9           2.      Based on my research and personal knowledge, Defendant Ford Motor Company does

10   business within the County of Santa Clara and Plaintiffs’ automotive defect manifested itself within

11   the County of Santa Claras, as alleged in this Class Action Complaint.

12          I declare under penalty of perjury under the laws of the United States and the State of

13   California this October 7, 2018 in Westwood, California that the foregoing is true and correct.

14
                                                         ______________________________
15                                                        Alex R. Straus
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                   22
30                                      CLASS ACTION COMPLAINT
31
